Exhibit 10.39


AMENDED AND RESTATED PLEDGE AGREEMENT

        This AMENDED AND RESTATED PLEDGE AGREEMENT (“Agreement”), dated as of
September 26, 2003, is made by COAST CASINOS, INC., a Nevada corporation
(“Grantor”), in favor of and for the benefit of BANK OF AMERICA, N.A., as
Administrative Agent under the Credit Agreement hereafter referred to (in such
capacity, “Administrative Agent”), and in favor of each of the Lenders therein
named, collectively as Secured Party, with reference to the following facts:

RECITALS

        A.        Bank of America, N.A., the lenders signatory thereto and Coast
Hotels and Casinos, Inc., a Nevada corporation (“Borrower”) have heretofore
entered into an Amended and Restated Loan Agreement dated as of September 16,
1999, pursuant to which certain credit accommodations have been made available
to Borrower (“Existing Credit Agreement”).

        B.        Pursuant to a Pledge Agreement dated as of September 24, 1999
in favor of Bank of America, N.A. and the lenders party to the Existing Credit
Agreement, Grantor, under its former name Coast Resorts, Inc., granted a
security interest in assets of the Grantor to secure Grantor’s obligations under
a guaranty delivered by the Grantor in respect of the Borrower’s obligations
under the Existing Credit Agreement (“Existing Pledge Agreement”). This
Agreement amends and restates the Existing Pledge Agreement in its entirety.

        C.        Concurrently herewith, the Existing Credit Agreement will be
amended and restated in its entirety by the Amended and Restated Credit
Agreement by and among Borrower, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the
Administrative Agent (as such agreement may from time to time be amended,
extended, renewed, supplemented or otherwise modified, the “Credit Agreement”).
Pursuant to the Credit Agreement, the Lenders have agreed to extend certain
credit facilities to Borrower.

        D.        The Credit Agreement requires Grantor to enter into this
Agreement, and to pledge certain Pledged Collateral to Secured Party, all under
the terms and conditions set forth in this Agreement.

        E.        Grantor expects to realize direct and indirect benefits as a
result of the availability of the aforementioned credit facilities.

AGREEMENT

        NOW, THEREFORE, in order to induce the Lenders to extend credit
facilities to Borrower under the Credit Agreement, and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Grantor hereby represents, warrants, covenants, agrees, and
pledges as follows:

        1.    Definitions. This Agreement is the Coast Casinos Pledge Agreement
referred to in the Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in this Agreement shall have the meanings given those
terms in the Credit Agreement as though set forth herein in full. The following
terms shall have the meanings respectively set forth after each:

--------------------------------------------------------------------------------


          “Agreement” means this Amended and Restated Pledge Agreement, and any
extensions, modifications, renewals, restatements, supplements or amendments
hereof.


          “Certificates” means all certificates, instruments or other documents
now or hereafter representing or evidencing any Pledged Securities.


          “Pledged Collateral” means the Pledged Securities, any Certificates
representing or evidencing the same, any and all proceeds and products of any of
the foregoing, and any and all collections, dividends, distributions, redemption
payments, liquidation payments, interest or premiums with respect to any of the
foregoing (other than any dividends and distributions which are Distributions
made by Borrower in accordance with the Credit Agreement), including any
securities account containing a securities entitlement with respect to the
foregoing.


          “Pledged Securities” means (i) 100% of the shares of the issued and
outstanding capital stock of Borrower, (ii) any and all securities now or
hereafter issued in substitution, exchange or replacement therefor, or with
respect thereto, and (iii) any and all warrants, options or other rights to
subscribe to or acquire any additional capital stock of Borrower.


          “Secured Party” means the Administrative Agent (acting as the
Administrative Agent and/or on behalf of the Lenders), and the Lenders, and each
of them, and any one or more of them. Subject to the terms hereof and of the
Credit Agreement, any right, remedy, privilege or power of Secured Party may be
exercised by the Administrative Agent, or by the Requisite Lenders, or by any
Lender acting with the consent of the Requisite Lenders.


        2.    Title to Pledged Collateral; No Liens. Grantor represents and
warrants that, other than as permitted under the Credit Agreement, Grantor has
full title to the Pledged Collateral, free and clear of any Lien, security
interest, encumbrance or claim.

        3.    Creation of Security Interest.


          3.1     Pledge of Pledged Collateral. Grantor hereby pledges to
Administrative Agent on behalf of Secured Party and grants to Administrative
Agent on behalf of Secured Party a security interest in and to all Pledged
Collateral for the benefit of Secured Party as security for the Obligations
specified in Section 4 below, together with any and all rights, titles,
interests, privileges, benefits and preferences appertaining or incidental to
the Pledged Collateral. Grantor represents and warrants that the security
interests and pledge granted herein are in material compliance with all
applicable Laws, including without limitation all Gaming Laws, and that any
non-compliance with such Laws does not affect the Liens granted hereby. The
security interest and pledge created by this Section 3.1 shall continue in
effect so long as any Obligation is owed to Secured Party or any commitment to
extend credit to Borrower remains outstanding from Secured Party.


--------------------------------------------------------------------------------


          3.2    Delivery of Certain Pledged Collateral. All certificates and
instruments representing or evidencing the Pledged Securities shall be delivered
to Administrative Agent for the benefit of Secured Party contemporaneously with
the execution of this Agreement, to be held in the State of Nevada at a location
designated to the Nevada State Gaming Control Board and must be made available
for inspection by agents or employees of the Nevada State Gaming Control Board
immediately upon request during normal business hours. Subject to compliance
with Gaming Laws, additional Pledged Collateral may from time to time be
delivered to Administrative Agent for the benefit of Secured Party by agreement
between Secured Party and Grantor. All Certificates at any time delivered to
Administrative Agent for the benefit of Secured Party shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
Secured Party. Administrative Agent shall hold all Certificates pledged
hereunder pursuant to this Agreement unless and until released in accordance
with Section 3.3 of this Agreement. If Pledged Collateral is in the possession
of a bailee, Grantor will join with Administrative Agent in notifying the bailee
of the interest of Secured Party and in obtaining from the bailee an
acknowledgment that it hold the Pledged Collateral for the benefit of Secured
Party.


          3.3    Release of Pledged Collateral. Pledged Collateral that is
required to be released from the pledge and security interest created by this
Agreement in order to permit Grantor to consummate any disposition of stock or
assets, merger, consolidation, amalgamation, acquisition, or dividend payment or
distribution that Grantor is entitled to consummate pursuant to the Loan
Documents, if any, shall be so released by Administrative Agent at such times
and to the extent necessary to permit Grantor to consummate such permitted
transactions promptly following the Administrative Agent’s receipt of written
request therefor by Grantor specifying the purpose for which release is
requested and such further certificates or other documents as Administrative
Agent on behalf of Secured Party reasonably shall request in its discretion to
confirm that Grantor is permitted to consummate such permitted transaction and
to confirm Secured Party’s replacement lien on appropriate collateral. Any
request for any permitted release shall be transmitted to Administrative Agent
on behalf of Secured Party. Subject to compliance with Gaming Laws,
Administrative Agent, at the expense of Grantor, promptly shall redeliver all
Certificates and shall execute and deliver to Grantor all documents requested by
Grantor that are reasonably necessary to release Pledged Collateral of record
whenever Grantor shall be entitled to the release thereof in accordance with
this Section 3.3.


        4.    Security for Obligations. This Agreement and the pledge and
security interests granted herein secure the prompt payment, in full in cash,
and full performance of, all Obligations of Grantor, whether now existing or
hereafter arising under the Guaranty of Grantor, this Agreement and the Loan
Documents, and all interest that accrues on all or any part of any of the
obligations of Grantor after the filing of any petition or pleading against
Grantor or any other Person for a proceeding under any Debtor Relief Law.

--------------------------------------------------------------------------------

        5.    Secured Party Lien. Notwithstanding anything to the contrary
contained in this Agreement, Administrative Agent shall hold all Pledged
Securities delivered to Administrative Agent hereunder for the benefit of
Secured Party.

        6.    Further Assurances.


          6.1    Subject to compliance with applicable Gaming Laws, Grantor
agrees that at any time, and from time to time, at its own expense Grantor will
promptly execute, deliver and file or record all further financing statements,
instruments and documents, and will take all further actions, including, without
limitation, causing the Subsidiaries whose capital stock or other securities are
pledged hereunder to so execute, deliver, file or take other actions, that may
be necessary or desirable, or that Secured Party reasonably may request, in
order to perfect and protect any pledge or security interest granted hereby or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral and to preserve, protect and
maintain the Pledged Collateral, including, without limitation, payment of all
taxes, assessments and other charges imposed on or relating to the Pledged
Collateral. It is hereby acknowledged and agreed that, notwithstanding anything
contained herein or in any other Collateral Document, Grantor shall not be
required under any circumstance to take any further action to perfect any
interest granted to Secured Party in any cage cash, deposit accounts, markers,
instruments or other cash items which are used in connection with the casino
operations of Grantor. Subject to compliance with applicable Gaming Laws,
Grantor hereby consents and agrees that the issuers of, or obligors on, the
Pledged Collateral, or any registrar or transfer agent or trustee for any of the
Pledged Collateral, shall be entitled to accept the provisions of this Agreement
as conclusive evidence of the right of Secured Party to effect any transfer or
exercise any right hereunder, notwithstanding any other notice or direction to
the contrary heretofore or hereafter given by Grantor or any other Person to
such issuers or such obligors or to any such registrar or transfer agent or
trustee.


          6.2    Grantor agrees to assist Administrative Agent in obtaining all
approvals of any Gaming Board or other Governmental Authority that are required
by law for or in connection with any action or transaction contemplated by this
Agreement and, at Secured Party’s request after and during the continuance of an
Event of Default, to prepare, sign and file with the appropriate Gaming Board
the transferor’s portion of any application or applications for consent to the
transfer of control thereof necessary or appropriate under applicable Gaming
Laws for approval of any sale or transfer of the Pledged Collateral pursuant to
the exercise of Secured Party’s remedies hereunder and under the Loan Documents.


7.     Voting Rights; Dividends; etc. So long as no Event of Default under the
Credit Agreement occurs and remains continuing:


          7.1    Voting Rights. Grantor shall be entitled to exercise any and
all voting and other consensual rights pertaining to the Pledged Securities, or
any part thereof, for any purpose not inconsistent with the terms of this
Agreement, the Credit Agreement, or the other Loan Documents; provided, however,
that Grantor shall not exercise, or shall refrain from exercising, any such
right if it would result in a Default.


--------------------------------------------------------------------------------


          7.2    Interest, Dividend and Distribution Rights. Grantor shall be
entitled to receive and to retain and use any and all interest, premiums,
dividends or distributions paid in respect of the Pledged Collateral; provided,
however, that any and all such dividends or distributions received in the form
of capital stock shall be, and the Certificates representing such capital stock
forthwith shall be delivered to Administrative Agent (or to Bank of America
Nevada on its behalf) to hold as, Pledged Collateral and shall, if received by
Grantor, be received in trust for the benefit of Secured Party, be segregated
from the other property of Grantor, and forthwith be delivered to Administrative
Agent for the benefit of Secured Party as Pledged Collateral in the same form as
so received (with any necessary endorsements).


        8.    Rights During Event of Default. Following the occurrence and
during the continuance of any Event of Default, but subject to compliance with
Gaming Laws:


          8.1    Voting and Distribution Rights. At the option of Secured Party
(exercisable upon written notice thereof to Grantor; provided, that neither the
Administrative Agent nor the Lenders shall incur any liability for any failure
to provide such notice), all rights of Grantor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.1 above, and to receive the interest, premiums, dividends and
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 7.2 above, shall cease, and all such rights shall thereupon
become vested in Administrative Agent for the benefit of Secured Party who shall
thereupon, at the direction of Administrative Agent, have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
Pledged Collateral such dividends and distributions.


          8.2  Distributions Held in Trust. All dividends and other
distributions which are received by Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of Secured Party, shall be
segregated from other funds of Grantor, and forthwith shall be paid over to
Administrative Agent for the account of Secured Party as Pledged Collateral in
the same form as so received (with any necessary endorsements).


          8.3    Irrevocable Proxy. Grantor hereby revokes all previous proxies
with regard to the Pledged Securities and, to the extent allowable under
applicable Law (including, without limitation, applicable Gaming Laws), appoints
Administrative Agent for the benefit of Secured Party as its proxy holder to
attend and vote at any and all meetings of the shareholders of the Subsidiaries
whose capital stock or other securities are pledged hereunder, and any
adjournments thereof, held on or after the date of the occurrence and during the
continuance of an Event of Default and prior to the termination of this proxy
and to execute any and all written consents of shareholders of such corporations
executed on or after the date of the occurrence and during the continuance of an
Event of Default and prior to the termination of this proxy, with the same
effect as if Grantor had personally attended the meetings or had personally
voted its shares or had personally signed the written consents; provided,
however, that the proxy holder shall have rights hereunder only upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement and that such rights shall be subject to compliance with all
applicable Gaming Laws. Grantor hereby authorizes Administrative Agent,
following the occurrence of an Event of Default and the acceleration of the
Obligations under the Credit Agreement, to substitute another person as the
proxy holder and, thereupon to file this proxy and the substitution instrument
with the secretary of the appropriate corporation. This proxy is coupled with an
interest and is irrevocable until such time as no commitment to extend credit to
Borrower remains outstanding from Secured Party and until such time as all
Obligations have been paid and performed in full.


--------------------------------------------------------------------------------


          8.4    Suspension of Rights. Promptly after the cure or written waiver
of the Event of Default giving rise to Secured Party’s rights under this
Section 8, and if no other Event of Default then exists, Secured Party shall
confirm to Grantor and Borrower upon their request of such waiver or cure and
the further exercise by Secured Party of the rights and remedies granted under
this Section 8 shall thereafter be suspended unless a subsequent Event of
Default occurs.


        9.    Transfers and Other Liens. Subject to compliance with Gaming Laws,
Grantor agrees that, except as specifically permitted under the Loan Documents,
it will not (i) sell, assign, exchange, transfer or otherwise dispose of, or
contract to sell, assign, exchange, transfer or otherwise dispose of, or grant
any option with respect to, any of the Pledged Collateral, (ii) create or permit
to exist any Lien upon or with respect to any of the Pledged Collateral, or
(iii) take any action with respect to the Pledged Collateral which is
inconsistent with the provisions or purposes of this Agreement or any other Loan
Document.

        10.    Secured Party Appointed Attorney-in-Fact. As additional security
for the Obligations, Grantor hereby irrevocably appoints Administrative Agent
for the benefit of Secured Party as Grantor’s attorney-in-fact, with full
authority in the place and stead of Grantor, and in the name of Grantor, or
otherwise, from time to time, in Secured Party’s sole and absolute discretion to
do any of the following acts or things: (a) to do all acts and things and to
execute all documents necessary or advisable to perfect and continue perfected
the security interests created by this Agreement and to preserve, maintain and
protect the Pledged Collateral; (b) if Grantor fails to take any action within
ten days after request, to do any and every act which Grantor is obligated to do
under this Agreement; (c) to prepare, sign, file and record, in Grantor’s name,
any financing statement covering the Pledged Collateral; and (d) to endorse and
transfer the Pledged Collateral upon foreclosure by Secured Party; provided,
however, that Administrative Agent shall be under no obligation whatsoever to
take any of the foregoing actions, and neither Administrative Agent nor any
Secured Party shall have any liability or responsibility for any act (other than
Administrative Agent’s or any Secured Party’s own gross negligence or willful
misconduct) or omission taken with respect thereto. Grantor hereby agrees to
repay immediately upon demand all reasonable costs and expenses incurred or
expended by Secured Party in exercising any right or taking any action under
this Agreement including, without limitation, those incurred or expended to
comply with Gaming Laws, together with interest from the date which is two
Business Days following such demand thereof at the Default Rate.

--------------------------------------------------------------------------------

        11.    Administrative Agent May Perform Obligations. Grantor hereby
authorizes Administrative Agent to file financing statements, confirmations
thereof and amendments thereto, with respect to Pledged Collateral (including
financing statements containing a broader description of Pledged Collateral than
the description set forth herein). If Grantor fails to perform any Obligation
contained herein for ten days after demand, Administrative Agent may, but
without any obligation to do so and without notice to or demand upon Grantor,
perform the same and take such other action as Secured Party may deem necessary
or desirable to protect the Pledged Collateral or Secured Party’s security
interests therein, Administrative Agent being hereby authorized (without
limiting the general nature of the authority hereinabove conferred) to pay,
purchase, contest and compromise any Lien which in the reasonable judgment of
Secured Party appears to be prior or superior to Secured Party’s security
interests, and in exercising any such powers and authority to pay necessary
expenses, employ counsel and pay reasonable attorneys’ fees. Grantor hereby
agrees to repay immediately upon demand all sums so expended by Secured Party,
together with interest from the date which is two Business Days following demand
at the Default Rate. Neither Administrative Agent nor any Secured Party shall be
under any duty or obligation to (i) preserve, maintain or protect the Pledged
Collateral or any of Grantor’s rights or interest therein, (ii) exercise any
voting rights with respect to the Pledged Collateral, or (iii) make or give any
notices of default, presentments, demands for performance, notices of
nonperformance or dishonor, protests, notices of protest or notice of any other
nature whatsoever in connection with the Pledged Collateral on behalf of Grantor
or any other Person having any interest therein; and neither Administrative
Agent nor any Secured Party assumes and none shall be obligated to perform the
obligations of Grantor, if any, with respect to the Pledged Collateral.

        12.    Reasonable Care. Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially similar to that which Administrative Agent accords its own
property, it being understood that Administrative Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to maturities,
calls, conversions, exchanges, tenders or other matters relative to any Pledged
Collateral, whether or not Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Pledged Collateral. The Administrative
Agent shall comply with the conditions, if any, imposed by any Gaming Board in
connection with the approvals of the security interest granted hereunder by
Grantor, including, without limitation, any conditions requiring Administrative
Agent to permit representatives of the Gaming Board to inspect such securities
and Certificates. Administrative Agent shall not surrender possession of any
Pledged Collateral to any party other than Grantor without the prior approval of
the applicable Gaming Board or as otherwise permitted by applicable Gaming Laws.

        13.    Events of Default and Remedies.


          13.1    Rights Upon Event of Default. Upon the occurrence and during
the continuance of an Event of Default under the Credit Agreement, there shall
be a default hereunder and, subject to compliance with applicable Gaming Laws,
Secured Party shall have in any jurisdiction where enforcement is sought, in
addition to all other rights and remedies that Secured Party may have under this
Agreement and under applicable law or in equity, all of its rights and remedies
as a secured party under the Uniform Commercial Code as enacted in any such
jurisdiction, and in addition, subject to compliance with Gaming Laws, the
following rights and remedies, all of which may be exercised with or without
further notice to Grantor:


--------------------------------------------------------------------------------


          (a) to notify any issuer of any Pledged Collateral that the same has
been pledged to Administrative Agent for the benefit of Secured Party and that
all dividends and other payments thereon are to be made directly and exclusively
to Administrative Agent for the account of Secured Party; to renew, extend,
modify, amend, accelerate, accept partial payments on, make allowances and
adjustments and issue credits with respect to, release, settle, compromise,
compound, collect or otherwise liquidate, on terms acceptable to Secured Party,
in whole or in part, the Pledged Collateral and any amounts owing thereon; to
enter into any other agreement relating to or affecting the Pledged Collateral;
and to give all consents, waivers and ratifications with respect to the Pledged
Collateral and exercise all other rights (including voting rights), powers and
remedies and otherwise act with respect thereto as if Secured Party were the
owner thereof;


          (b) to enforce payment and prosecute any action or proceeding with
respect to any and all of the Pledged Collateral and take or bring, in Secured
Party’s name(s) or in the name of Grantor, all steps, actions, suits or
proceedings deemed by Secured Party necessary or desirable to effect collection
of or to realize upon the Pledged Collateral;


          (c) in accordance with applicable Law (including, without limitation,
applicable Gaming Laws), to take possession of the Pledged Collateral with or
without judicial process;


          (d) to endorse, in the name of Grantor, all checks, notes, drafts,
money orders, instruments and other evidences of payment relating to the Pledged
Collateral;


          (e) to transfer any or all of the Pledged Collateral into the name of
Secured Party or its nominee or nominees; and


          (f) in accordance with all applicable Laws (including, without
limitation, applicable Gaming Laws), to foreclose the liens and security
interests created under this Agreement or under any other agreement relating to
the Pledged Collateral by any available judicial procedure or without judicial
process, and to sell, assign or otherwise dispose of the Pledged Collateral or
any part thereof, either at public or private sale or at any broker’s board or
securities exchange, in lots or in bulk, for cash, on credit or on future
delivery, or otherwise, with or without representations or warranties, and upon
such terms as shall be acceptable to Secured Party, and to disclaim warranties
of title and possession and the like;


        all at the sole option of and in the sole discretion of Secured Party.


          13.2    Notice of Sale. Secured Party shall give Grantor at least ten
days’ written notice of sale of all or any part of the Pledged Collateral.
Subject to compliance with Gaming Laws, any sale of the Pledged Collateral shall
be held at such time or times and at such place or places as Secured Party may
determine in the exercise of its sole and absolute discretion. Secured Party may
bid (which bid may be, in whole or in part, in the form of cancellation of
Obligations) for and purchase for the account of Secured Party or any nominee of
Secured Party the whole or any part of the Pledged Collateral. Secured Party
shall not be obligated to make any sale of the Pledged Collateral if it shall
determine not to do so regardless of the fact that notice of sale of the Pledged
Collateral may have been given. Secured Party may, without notice or
publication, adjourn the sale from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.


          13.3    Private Sales. Subject to compliance with Gaming Laws, upon
the occurrence and during the continuance of an Event of Default under the
Credit Agreement, whether or not any of the Pledged Collateral has been
effectively registered under the Securities Act of 1933, as amended, or other
applicable Laws, Secured Party may, in its sole and absolute discretion, sell
all or any part of the Pledged Collateral at private sale in such manner and
under such circumstances as Secured Party may deem necessary or advisable in
order that the sale may be lawfully conducted. Without limiting the foregoing,
Secured Party may (i) approach and negotiate with a limited number of potential
purchasers, and (ii) restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Pledged Collateral for
their own account for investment and not with a view to the distribution or
resale thereof. In the event that any of the Pledged Collateral is sold at
private sale, Grantor agrees that if the Pledged Collateral is sold for a price
which Secured Party in good faith believes to be reasonable, then (A) the sale
shall not be deemed to be commercially unreasonable by reason of price,
(B) Grantor shall not be entitled to a credit against the Obligations in an
amount in excess of the purchase price, and (C) Secured Party shall not incur
any liability or responsibility to Grantor in connection therewith,
notwithstanding the possibility that a substantially higher price might have
been realized at a public sale. Grantor recognizes that a ready market may not
exist for Pledged Securities which are not regularly traded on a recognized
securities exchange or in another recognized market, and that a sale by Secured
Party of any such Pledged Securities for an amount substantially less than a pro
rata share of the fair market value of the issuer’s assets minus liabilities may
be commercially reasonable in view of the difficulties that may be encountered
in attempting to sell a large amount of Pledged Securities or Pledged Securities
that are privately traded.


          13.4    Title of Purchasers. Subject to applicable requirements of Law
(including, without limitation, applicable Gaming Laws), upon consummation of
any sale of Pledged Collateral pursuant to this Section 13, Administrative Agent
on behalf of Secured Party shall have the right to assign, transfer and deliver
to the purchaser or purchasers thereof the Pledged Collateral so sold. Each such
purchaser at any such sale shall hold the Pledged Collateral sold absolutely
free from any claim or right on the part of Grantor, and Grantor hereby waives
all rights of redemption, stay and appraisal which it now has or may at any time
in the future have under any rule of Law or statute now existing or hereafter
enacted.


--------------------------------------------------------------------------------


          13.5    Disposition of Proceeds of Sale. The net cash proceeds
resulting from the collection, liquidation, sale or other disposition of the
Pledged Collateral shall be applied, first, to the reasonable costs and expenses
(including reasonable attorneys’fees including, without limitation, those
incurred or expended to comply with Gaming Laws) of retaking, holding, storing,
processing and preparing for sale, selling, collecting and liquidating the
Pledged Collateral, and the like; second, to the satisfaction of all
Obligations, with application as to any particular Obligations to be in the
order set forth in the Credit Agreement or other Loan Documents; third, to all
other indebtedness secured hereby in such order and manner as Secured Party in
its sole and absolute discretion may determine, and fourth, if any balance
remains, to Grantor or Grantor’s designee.


        14.     Regulatory Matters. Administrative Agent, on behalf of Secured
Party, acknowledges and agrees that:


          (a) In the event that Secured Party exercises one or more of the
remedies set forth in Section 13 of this Agreement, including but not limited to
reregistration of the Pledged Collateral pursuant to applicable Gaming Laws,
such exercise of remedies would be deemed a separate transfer of the Pledged
Collateral and would require the separate and prior approval of the applicable
Gaming Board pursuant to applicable Gaming Laws as in effect on the date hereof.


          (b) The approval by the applicable Gaming Board of this Agreement
shall not act or be construed as the approval, either express or implied, for
Secured Party to take any actions or steps provided for in this Agreement for
which prior approval of the Gaming Board is required, without first obtaining
such prior and separate approval of the Gaming Board to the extent then required
by applicable Law.


        15.     Continuing Effect. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of Grantor’s assets.

        16.     Covenant Not to Issue Uncertificated Securities. Grantor
represents and warrants to Secured Party that all of the capital stock of each
of its Subsidiaries is and will be in certificated form (as contemplated by
Article 8 of the Uniform Commercial Code), and, subject to compliance with
applicable Gaming Laws, covenants to Secured Party that it will not cause or
permit its Subsidiaries to issue any capital stock in uncertificated form or
seek to convert all or any part of its existing capital stock into
uncertificated form (as contemplated by Article 8 of the Uniform Commercial
Code). The foregoing representations, warranties and covenants shall survive the
execution and delivery of this Agreement.

--------------------------------------------------------------------------------

        17.    Covenant Not to Dilute Interests of Secured Party in Pledged
Securities. Subject to compliance with applicable Gaming Laws and except as
otherwise permitted by the Credit Agreement, Grantor represents, warrants and
covenants to Secured Party that it will not at any time cause or permit its
Subsidiaries to issue any additional capital stock, or any warrants, options or
other rights to acquire any additional capital stock, if the effect thereof
would be to dilute in any way the interests of Secured Party in any Pledged
Securities or any corporation whose securities constitute Pledged Securities.

        18.    Indemnity. Grantor agrees to indemnify and hold harmless Secured
Party, and each of them, from and against any and all claims, demands, losses,
judgments and liabilities (including, without limitation liabilities for
penalties) of whatsoever kind or nature, and to reimburse Secured Party for all
costs and expenses, including without limitation reasonable attorneys’ fees and
expenses and/or costs and expenses associated with obtaining required approvals
of any Gaming Board, arising out of or in connection with this Agreement or the
exercise by Secured Party of any right or remedy granted to it hereunder or
under the Loan Documents, other than arising from the gross negligence or
willful misconduct of Secured Party or as to any claim asserted by Secured Party
against Grantor or any of its Subsidiaries to the extent that Grantor or such
Subsidiaries prevails on that claim in a final and non-appealable determination
by a court of competent jurisdiction or an arbitrator appointed in accordance
with the Credit Agreement. In no event shall Secured Party be liable for any
matter or thing in connection with this Agreement other than to account for
monies actually received by it in accordance with the terms hereof. If and to
the extent that the agreements of Grantor under this Section 18 are
unenforceable for any reason, Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable Law.

        19.    Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the Laws of the State of California and in
accordance with applicable Gaming Laws; provided that in the event of a conflict
of such laws, applicable Gaming Laws will prevail to the extent required by the
mandatory provisions of such Gaming Laws. Any legal action or proceeding with
respect to this Agreement or any other Loan Document may be brought in the
courts of the State of California sitting in Los Angeles County or of the United
States for the Central District of such state, and by execution and delivery of
this Agreement, Grantor consents, for itself and in respect of its property, to
the non-exclusive jurisdiction of those courts. Grantor irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any Loan
Document or other document related thereto. Grantor waives personal service of
any summons, complaint or other process, which may be made by any other means
permitted by the law of such state.

--------------------------------------------------------------------------------

        20.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same agreement.

        21.    Additional Powers and Authorization. The Administrative Agent has
been appointed as the Administrative Agent hereunder pursuant to the Credit
Agreement and shall be entitled to the benefits of the Credit Agreement and the
other Loan Documents. Notwithstanding anything contained herein to the contrary,
the Administrative Agent may employ agents, trustees, or attorneys-in-fact and,
subject to compliance with applicable Gaming Laws, may vest any of them with any
property (including, without limitation, the Pledged Collateral), title, right
or power deemed necessary for the purposes of such appointment.

        22.    Existing Pledge Agreement. This Agreement amends and restates in
its entirety the Existing Pledge Agreement, provided that the obligations of
Grantor under the Existing Pledge Agreement shall continue under this Agreement,
and shall not in any event be terminated, extinguished or annulled, but shall
hereafter be governed by this Agreement.

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly
executed as of the date first above written.


“Grantor”

COAST CASINOS, INC., a Nevada corporation

By: /s/ Gage Parrish

--------------------------------------------------------------------------------

Gage Parrish, Vice President and Chief Financial Officer





S-1

--------------------------------------------------------------------------------

SCHEDULE 1


Stock Issuer Class of Stock Stock
Certificate Nos. Number
of Shares Percentage
of Ownership Coast Hotels and Casinos, Inc.   Common   001   1,000   100%